Citation Nr: 1747369	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  13-11 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder and depression.

2. Entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression.

3. Entitlement to service connection for panic disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

A. Marsh II, Associate Counsel

INTRODUCTION

The Veteran served on active duty with the United States Army from September 1974 to September 1978.
 
This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, FL. 

By way of background, the RO denied entitlement to service connection for PTSD and depressive order in a December 2006 rating decision, based on a finding that such disability was not shown. The Veteran did not file a timely notice of disagreement within the one-year appellate period. The Veteran filed a July 2008 claim to reopen the claim of service connection for post-traumatic stress disorder. This issue was denied in the November 2009 rating decision, in response to which the Veteran timely perfected an appeal. 

In November 2016, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is of record.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

In characterizing the issues on appeal, the Board recognizes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled. Clemons v. Shinseki, 23 Vet. App. 1 (2009). As the medical evidence of record indicates that in the past, the Veteran has received multiple psychiatric diagnoses, the issue of entitlement to service connection for PTSD has been expanded as noted on the title page of this decision consistent with Clemons.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD, depression, and panic disorder is addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. A December 2006 rating decision denied service connection for an acquired psychiatric disability, to include PTSD and depression. The Veteran was notified of her appellate rights but did not appeal the denial of these issues or submit new and material evidence during the applicable one year appellate period.

2. The evidence associated with the claims file subsequent to the December 2006 rating decision is not cumulative and redundant of evidence previously of record concerning the claim of service connection for an acquired psychiatric disability, to include PTSD and depression.


CONCLUSIONS OF LAW

1. The December 2006 rating decision as to the denial of service connection for an acquired psychiatric disability, to include PTSD and depression is final. 38 U.S.C.A. §§ 7103, 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2. New and material evidence sufficient to reopen the claim of service connection for an acquired psychiatric disability, to include PTSD and depression has been received. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a), (c) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In light of the fully favorable decision as to the issue of reopening an entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression, and entitlement to service connection for panic disorder, no further discussion of compliance with VA's duty to notify and assist as to those issues are necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). The underlying service connection claims require further development and will be addressed in the REMAND section below.

II. New and Material Evidence

The claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression was previously denied, and the Veteran seeks to reopen this claim.

In general, RO rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2016). If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim. 38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). New evidence means existing evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a). 

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened. See Hickson v. West, 12 Vet. App. 247, 251 (1999). The credibility of the evidence is presumed for the purpose of reopening, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion. Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118. With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim. 

Here, the Veteran originally filed a claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression in January 2005; a  December 2006 rating decision denied the claim. The aforementioned rating decision reflected a diagnosis of depression, but cited a lack of diagnosis for PTSD and absence of a confirmed stressor. The Veteran did not appeal that decision, nor did she submit any new and material evidence within a year of that rating decision. The December 2006 rating decision therefore became final. See 38 U.S.C.A. § 7105 (c); 38 C.F.R. § 20.1103.

Relevant evidence of record at the time of the December 2006 rating decision included the Veteran's service treatment and personnel records, as well as a September 2006 VA Compensation and Pension Psychiatric exam. 

In July 2008, the Veteran requested that her claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression be reopened. Relevant additional evidence received since the December 2006 rating decision includes two additional VA Compensation and Pension Psychiatric exams from October 2009 and April 2012, additional post-service treatment records, and further details from the Veteran regarding confirmed in-service stressors.

This evidence was not previously on file at the time of the December 2006 decision; thus, it is new. Furthermore, this evidence is material because it bears directly on the issue of the existence of a current diagnosis for an acquired psychiatric disability, to include PTSD and depression, which is one of the reasons that the claim was previously denied. Thus, the new evidence relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression, and it raises a reasonable possibility of substantiating the claim, particularly when considering the low threshold for reopening a claim as set forth in Shade. Accordingly, the claim of entitlement to service connection for PTSD is reopened. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).


ORDER

The application to reopen the claim for service connection for an acquired psychiatric disability, to include PTSD and depression is granted.




REMAND

As noted above, in Clemons, the Court held that "multiple medical diagnoses or diagnoses that differ from the claimed condition do not necessarily represent wholly separate claims, and that because a lay claimant is only competent to report symptoms and not diagnoses, VA must consider the claim for disabilities reasonably raised by the description of the claimant's symptoms." Clemons, 23 Vet. App. at 6-7.

Such is the case here. The record developed since the inception of the claim reflects findings of PTSD, depressive disorder, and panic disorder. The Veteran was given a VA psychiatric compensation and pension examination in September 2006. The examiner opined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD; the examiner instead indicated that the Veteran's diagnosis was depressive disorder. The Veteran received a second examination in October 2009. The examiner again found that the Veteran's diagnosis was depressive disorder. A third examination in April 2012 also reflected the same findings.  Finally, the Veteran's treatment records from October and November 2016 reflect a diagnosis of PTSD, depressive disorder, and panic disorder. None of the opinions associated with the claims file address the Veteran's currently diagnosed panic disorder.

As indicated under Clemons, alternate diagnoses are to be considered as part of the underlying claim. Further adjudication is thus needed, in view of the Clemons guidance.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Therefore, the Veteran should be scheduled for a new VA psychiatric examination in order to identify any current psychiatric diagnoses and to have an examiner provide an opinion that addresses whether any diagnosed psychiatric disability-to include those psychiatric diagnoses given during the course of the appeal-is related to an in-service event or is otherwise attributable to the Veteran's active military service.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for the record any outstanding (updated to the present) clinical records of VA evaluations and treatment the Veteran has received for psychiatric disability. The AOJ should review the records received, and arrange for any further development suggested by the information therein.

2. The AOJ should then arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist to determine the nature and likely etiology of her psychiatric disability. The examination should be conducted by an examiner other than the examiner who conducted the October 2009 examination, if possible. The entire record must be reviewed in conjunction with the examination. Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

a.) Please identify (by diagnosis) each psychiatric disability entity found. If no psychiatric disability is diagnosed, reconcile such finding with the fact that the Veteran has VA psychiatric treatment and has been assigned various psychiatric diagnoses. 

b.) If PTSD is diagnosed, the examiner must identify the stressor event and symptoms which support such diagnosis, and indicate whether PTSD is at least as likely as not (a 50% or greater probability) related to the stressor. If PTSD is not diagnosed, please explain why the criteria for such diagnosis are not met. Attention is invited to the October and November 2016 treatment and diagnosis for PTSD.

c.)  For any other psychiatric disability diagnosed, please indicate whether such is at least as likely as not (a 50% or greater probability) directly related to the Veteran's active service or was caused or aggravated by her service-connected disabilities.

The examiner must explain the rationale for all opinions, citing to supporting factual data as deemed appropriate.

3. The AOJ should then review the record, ensure all development sought is completed, and readjudicate the claim. If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and her representative opportunity to respond, and return the case to the Board.
	
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


